In a proceeding pursuant to article 78 of the CPLR (1) to annul appellant’s determination, made on March 28, 1973, rejecting petitioner’s bid for student transportation and (2) to direct appellant to award a contract for the student transportation to petitioner as the lowest bidder, the appeal (by permission) is from an order of the Supreme Court, Nassau County, entered May 15, 1973, which set the proceeding down for a hearing on July 23, 1973. Order reversed, on the law, without costs, and petition dismissed. A review of the record does not indicate the presence of any justiciable questions of fact. The petition does not establish, as a matter of law, that appellant’s action in rejecting all bids was arbitrary or capricious. Hopkins, Acting P. J., Latham, Shapiro, and Gulotta, JJ., concur.